            Case 1:20-cv-04471-LGS Document 31 Filed 11/23/20 Page 1 of 2
Charles Michael
212 378 7604
cmichael@steptoe.com

1114 Avenue of the Americas
New York, NY 10036
212 506 3900 main             The application is GRANTED in part. The deadline for completion of
www.steptoe.com               depositions is STAYED pending resolution of Defendant's motion to
                              dismiss.

                              SO ORDERED

November 19, 2020             Dated: November 23, 2020
                                     New York, New York
By ECF
Hon. Lorna G. Schofield
United States District Court
500 Pearl St.
New York, New York 10007

Re:      10012 Holdings, Inc. d/b/a Guy Hepner v. Hartford Fire Ins. Co. et al.,
         20 Civ. 4471 (S.D.N.Y.) — Request to Modify Case Management Order

Dear Judge Schofield:

       We represent the defendant Sentinel Insurance Company Ltd. (“Sentinel”) in the above
case and write to respectfully request, on behalf of both parties, that the deposition discovery
deadline and subsequent deadlines in the Case Management Plan and Scheduling Order be
stayed pending the Court’s ruling on Sentinel’s motion to dismiss.

        By way of background, the plaintiff (“Guy Hepner”) is an art gallery seeking business
interruption insurance coverage from Sentinel because of the COVID-19 pandemic. Sentinel
moved to dismiss on September 1, 2020 (ECF 19-21), and the motion was fully briefed as of
October 2, 2020 (ECF 24).

        Under the governing Case Management Plan and Scheduling Order, fact discovery is to
be completed by December 11, 2020 and expert discovery is to be completed by January 25,
2020. (ECF 13 ¶¶ 8(a), 9(a).) The parties have exchanged some document discovery, and
anticipate completing document discovery within the timeframe of the existing Order.

        However, the parties would prefer to not proceed with depositions and experts until the
Court rules on the pending motion. If the motion is granted, then the parties would be spared the
expense of those aspects of the case, or, if the motion is denied, the Court’s ruling could provide
guidance as to what facts will need to be proven to show coverage, thereby informing the
deposition questioning and the case more generally. The parties represent that they can complete
fact depositions within 30 days of the Court’s ruling.

        We recognize that the Court generally does not stay discovery for dispositive motions,
but would urge the Court to do so here because (1) both parties are making the request, (2) the
parties will complete document discovery in the meantime, and (3) the parties are committed to
completing fact depositions within 30 days if the motion is denied, thereby ensuring that any
         Case 1:20-cv-04471-LGS Document 31 Filed 11/23/20 Page 2 of 2

Hon. Lorna G. Schofield
November 19, 2020
Page 2


potential delay is kept to a minimum. The parties have not previously requested any adjournment
or changed to the Case Management Plan and Scheduling Order.

                                             ***

       We thank the Court for its consideration of the above request.

                                                           Respectfully,

                                                           /s/ Charles Michael

                                                           Charles Michael

cc: All Counsel of Record (via ECF)
